Exhibit 10.2 Puckett #262-25 Lease No. 636800 ASSIGNMENT OF WORKING INTEREST This Assignment made this 31st dayof July 2002 from PETROLEUM DEVELOPMENT CORPORATION, a Nevada Corporation, (herein called "Assignor") to 2003-A, Limited Partnership, (herein called "Assignee"); WITNESSETH Assignor, for the sum of One Dollar ($1.00) and other valuable consideration, the receipt of which is hereby acknowledged, does by these presents GRANT, BARGAIN, SELL, EXCHANGE, CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER unto Assignee all of the following: 1.The specific undivided interest shown in Exhibit A in respect of each of the oil and gas leases shown in Exhibit A, but only to the extent such leases cover lands and depths necessary for production of the specific oil and gas well identified in Exhibit A. This is intended to be a "wellbore assignment." Assignee shall be entitled to receive that share of production from the well identified In Exhibit A which is attributable to the undivided interest here being assigned, but the Assignee shall have, as a result of this Assignment, no interest whatsoever in any other oil and gas well, whether now existing or hereafter drilled, which may be located on the lands described in Exhibit A or on any land pooled therewith. Assignor expressly excepts from this Assignment and reserves to Itself, its successors and assigns, the remainder of the lease and the leasehold oil and gas estate, including (without limitation) the right to produce other wells which are or may be located on the lands described in Exhibit A and lands pooled therewith, without the obligation to account to Assignee for any such other production. 2.The specific undivided interest shown in Exhibit A in all valid unitization, pooling, operating and communitization agreements, declarations and orders Involving the leasehold interests here being assigned, but only to (1he extent that such agreements, declarations and orders relate to the well specifically identified in Exhibit A and in all other respects limited to the manner as set forth in Paragraph I, above. 3.The specific undivided interest shown in Exhibit A in all valid oil and gas sales, purchase, exchange and processing contracts, but only to the extent that such contracts relate to the well specifically identified in Exhibit A and in all other respects limited in the manner set forth in Paragraph 1, above. 4.The specific undivided interest shown in Exhibit A in all personal property, improvements, lease and well equipment, easements, permits, licenses, servitudes and rights-of-way now owned by Assignor and being used in connection with the operation of the well specifically identified in Exhibit A or in connection with the production, treating, storing, transportation or marketing of oil, gas and other minerals from that well, but in all respects limited in the manner set forth in Paragraph 1, above. TO HAVE AND TO HOLD the interest; described unto Assignee, its successors and assigns, forever. This assignment is made without warranties of any type (whether of title, merchantability or fitness for a particular use), either express or implied, but Is made with full substitution of Assignee In all covenants and warranties previously given or made by others, but only to the extent of the interests here assigned. Assignor does, however, expressly intend that this Assignment convey any title that Assignor' may hereafter acquire to the extent that such after-acquired title may be necessary to fulfill the interests herein assigned. Assignee shall bear Its proportional share of all burdens on production now of record and hereby assumes its proportionate share of all other obligations that relate to the well specifically identified in Exhibit A and the production therefrom. Both Assignor and Assignee hereby agree to execute and deliver such additional instruments, notices, division orders, transfer orders and other documents as may reasonably be requested by the other, and to do such other acts and things, as may be necessary or convenient to accomplish this Assignment in the manner and to the extent described in Paragraph 1, above. Puckett #262*25 Lease Mo. 636800 IN WITNESS WHEREOF, Petroleum Development Corporation has executed and delivered this instrument, with the intention that it shall be effective as of the date of first production from the well specifically identified in Exhibit A. Witnesses: PETROLEUM DEVELOPMENT CORPORATION A Nevada Corporation /s/ Susan A. Foster Susan A. Foster /s/ Rhonda L. Hunt BY: /s/ William D. Gainor Rhonda L. Hunt William D. Gainor Land Manager STATE OF WEST VIRGINIA ) ) TO-WIT: COUNTY OF HARRISON ) The foregoing instrument was acknowledged before me this 31st day of June, 2003 by William D. Gainor, Land Manager of Petroleum Development Corporation, a Nevada Corporation, for and on behalf of the Corporation. He executed theforegoing tor the purposes therein contained, /s/ Rita A. Clark Rita A. Clark Notary Public - State of West Virginia County of Harrison Mv Commission expires: June 2.2009 This Instrument was prepared by. Petroleum Development Corporation 103 East Main Street P. O. Box 26 Bridgeport, WV 26330 Puckcll2l6-25 Lease No. 636H0O AMENDMENT TO ASSIGNMENT OF WORKING INTEREST THIS AMENDMENT TO ASSIGNMENT OF WORKING INTEREST is made February 9,2006 between Petroleum Development Corporation, a Nevada corporation, and PDC 2003-A Limited Partnership, a West Virginia limited partnership whose address is P. O. Box 26, Bridgeport, West Virginia 26330. 1.Background. By this instrument, the parties correct and amend the Assignment of Working Interest (the "Original Assignment"), dated July 13, 2003 and recorded as Instrument No. 638569 in the real property records of Garfield County, Colorado. 2.Amendment. Petroleum Development Corporation and PDC 2003-A Limited Partnership hereby amend the Original Assignment by deleting in its entirety the Exhibit A that is attached to the Original Assignment and replacing it with the Exhibit A that is attached to this instrument. All other provisions of the Original Assignment are unchanged. 3.Effective Date. The parties intend that this amendment be deemed effective at the effective date of the Original Assignment, just <as if the Exhibit A that is attached to this instrument had originally been attached to the Original Assignment. IN WITNESS WHEREOF, this instrument has been executed by the parties, PDC 2003-A LIMITED PARTNERSHIP By: Petroleum Development Corporation By: /s/ Ersel E. Morgan, Jr. Ersel E. Morgan, Jr. as Vice President STATE OF WEST VIRGINIA § § ss. COUNTY OF HARRISON § The foregoing instrument was acknowledged before me this 31stday of March , 2006, by Ersel E. Morgan, as Vice President of Petroleum Development Corporation, the Managing General Partner of PDC 2003-A Limited Partnership, a West Virginia limited partnership. Witness my hand and official seal. /s/ Rita A. Clark Rita A. Clark as Notary Public Harrison County, West Virginia My commission expires: June 2, 2009 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Puckctt 262-25 Puckett Land Company 11-15-1999 556562/1164 T6S, R97W Sec. 25: SENWNE Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Puckett 253-25 Puckett Land Company 11-15-1999 T6S, R97W Sec. 25: NW4SW4NE4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Puckett 216-25 Puckett Land Company 11-15-I999 T6S, R97W Sec. 25: NW4SW4 Garfield Colorado State Is. 6524 #11-28 Lease No. 679800 ASSIGNMENT OF WORKING INTEREST This Assignment made this 13th day of May, 2003 from PETROLEUM DEVELOPMENT CORPORATION, a Nevada Corporation, (herein called "Assignor") to 2003-A, Limited Partnership, (herein called "Assignee"); WITNESSEITH Assignor, for the sum of One Dollar 1.00) and other valuable consideration, the receipt of which is hereby acknowledged, does by these presents GRANT, BARGAIN, SELL, EXCHANGE, CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER unto Assignee all of the following: 1.The specific undivided interest she min Exhibit A in respect of each of the oil and gas leases shown In Exhibit A, but only to the extent such leases cover lands and depths necessary for production of the specific oil and gas well, identified in Exhibit A. This is intended to be a"wellbore assignment." Assignee shall be et titled to receive that share of production from the well identified in Exhibit A which is attributable to the undivided interest here being assigned, but the Assignee shall have, as a result of this Assignment, no interest whatsoever in any other oil and gas well, whether now existing or hereafter drilled, which may be located on the lands describes in Exhibit A or on any land pooled therewith. Assignor expressly excepts from this Assignment and reserves to itself, its successors and assigns, the remainder of the lease and the leasehold oil and gas estate, including (without limitation) the right to produce other wells which are or may be located on the lands described in Exhibit A and lands pooled therewith, without the obligation to account to Assignee for any such other production. 2.The specific undivided interest shown in Exhibit A in all valid unitization, pooling operating and communitization agreements, declarations and orders involving the leasehold interests here being assigned, but only to ;he extent that such agreements, declarations and orders relate to the well specifically identified in Exhibit A and in ail other respects limited to the manner as set forth in Paragraph 1, above. 3.The specific undivided interest shown in Exhibit A in all valid oil and gas sales purchase, exchange and processing contracts, but only to the extent that such contracts relate to the well specifically identified in Exhibit A an 3 in all other respects limited in the manner set forth In Paragraph 1, above. 4.The specific undivided interest shown in Exhibit A in all personal property improvements, lease and well equipment, easements, permits, licenses, servitudes and rights-of way now owned by Assignor and being used in connection with the operation of the well specifically identified in Exhibit A or in connection with the production, treating, storing transportation or marketing of oil, gas and other minerals from that well, but in all respect: limited in the manner set forth in Paragraph 1, above. TO HAVE AND TO HOLD the interest! described unto Assignee, its successors and assigns forever. This assignment is made without Warranties of any type (whether of title, merchantability or fitness for aparticular use), either expressedor implied, but is made with full substitution of Assignee in all covenants and warranties previously given or made by others, but only to the extent of the interests here assigned. Assignor does, however, expressly intend that the Assignment convey any title that Assignor nay hereafter acquire to the extent that such after acquired title may be necessary to fulfill the interests herein assigned. Assignee shall bear its proportionate share of all burdens on production now of record andhereby assumes its proportionate share of all other obligations that relate to the well specifically identified in Exhibit A and the production therefrom. Both Assignor and Assignee hereby agree to execute and deliver such additional instruments, notices, division orders, transit orders and other documents as may reasonably be requested by the other, and to do such other acts and things, as may be necessary or convenient to accomplish this Assignment in the manner and to the extent described in Paragraph 1, above. Slate Ls. 6524 #11-28 Lease No. 679800 IN WITNESS WHEREOF, Petroleum Development Corporation has executed and delivered this instrument, with the intention that it shall be effective as of the date of first production from the well specifically identified in Exhibit A. Witnesses: PETROLEUM DEVELOPMENT CORPORATION A Nevada Corporation /s/ Susan A. Foster Susan A. Foster /s/ Rhonda L. Hunt BY: /s/ William D. Gainor Rhonda L. Hunt William D. Gainor Land Manager STATE OF WEST VIRGINIA ) ) TO-WIT: COUNTY OF HARRISON ) The foregoing instrument was acknowledged before me this 13th day of May, 2003 by William D. Gainor, Land Manager of Petroleum Development Corporation, a Nevada Corporation, for and on behalf of the Corporation. He executed the foregoing for the purposes therein contained. /s/ Rita A. Clark Rita A. Clark Notary Public - State of West Virginia Counly of Harrison My Commission expires: June 2,2009 This Instrument was prepared by: Petroleum Development Corporation 103 East Main Street P. O. Box 26 Bridgeport, WV 26330 Stale 12-4 Lease No. G7890O AMENDMENT TO ASSIGNMENT OF WORKING INTEREST THIS AMENDMENT TO ASSIGNMENT OF WORKING INTEREST is made February 28, 2006 between Petroleum Development Corporation, a Nevada corporation, and PDC 2003-A Limited Partnership, a West Virginia limited partnership whose address is P. O. Box 26, Bridgeport, West Virginia 26330. 1. Background. By this instrument, the parties correct and amend the Assignment of Working Interest (the "Original Assignment"), dated August 25, 2003 and recorded as Instrument No. 3113255 in the real property records of Weld County, Colorado. 2. Amendment. Petroleum Development Corporation and PDC 2003-A Limited Partnership hereby amend the Original Assignment by deleting in its entirety the Exhibit A that is attached to the Original Assignment and replacing it with the Exhibit A that is attached to this instrument. All other provisions of the Original Assignment are unchanged. 3. Effective Date. The parties intend that this amendment be deemed effective at the effective date of the Original Assignment, just as if the Exhibit A that is attached to this instrument had originally been attached to the Original Assignment. IN WITNESS WHEREOF, this instrument has been executed by the parties. PDC 2003-A LIMITED PARTNERSHIP By: Petroleum Development Corporation By: /s/ Ersel B. Morgan Ersel B. Morgan, Jr. as Vice President STATE OF WEST VIRGINIA § § ss. COUNTY OF HARRISON § The foregoing instrument was acknowledged before me this 31st day of March,2006, by Ersel E. Morgan, as Vice President of Petroleum Development Corporation/ the Managing General Partner of PDC 2003-A Limited Partnership, a West Virginia limited partnership. Witness my hand and official seal. /s/ Rita A. Clark Rita A. Clark as Notary Public Harrison County, West Virginia My commission expires: June 2, 2009 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State Ls. 6524 #11-28 State of Colorado 06-01-19S1 T6N, R63W Sec. 28: NE4NW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State Ls. 6524 #21-28 State of Colorado 06-01-1981 T6N,R63W Sec.28: NE4NW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State 32-4 State of Colorado 0&-01-198I T5N, R63W Sec. 4: SW4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Wells Ranch 32-3 Anadarko E & P Company 11-28-2002 T5N, R63W Sec. 3: SW4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE| ASSIGNED INTEREST LEASE NO. State 42-4 State of Colorado 06-01-19S1 2153523/1207 T5N, R63W Sec. 4: SE4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State Peterson 21-16 State of Colorado 09-25-1989 T5N, R63W Sec. 16: NE4NW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State 5519 #42-8 State of Colorado 08-20-1980 T5N, R63W Sec. 8: SE4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2O03-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State Peterson 12-16 State of Colorado 09-25-1989 T5K R63W Sec. 16: SW4NW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. National Hog Farm 13-9 RME Land Corp. 06-11-2001 T5N, R63W Sec. 9: NW4SW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Gaddis 21-36 Gaddis Family Registered Limited Liability Limited Partnership 11 -01 -2001 T4N, R68W Sec. 36: NE4NW4 Weld Colorado EXHIBIT "A" AMENDED ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. J & L Farms 31-29 J & L Farms 03-23-1988 2136094/1190 T6N, R63W Sec. 29: NW4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. J & L Farms 41-29 J & L Farms 03-23-1988 2136094/ 1190 T6N, R63W Sec. 29: NE4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Gaddis 11-36 Gaddis Family Registered Limited Liability Limited Partnership 11-01-2001 T4N, R68W Sec. 36: NW4NW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR or ASSIGNOR LEASE DATE RECEPTION NO. BOOK NO. LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE # API# Rudolph #2-34 Shur-View, LP 10-03-2002 T5N, R67W, Sec. 2: SW/4 (W/2) Lot I (75.29), Lot 2 (80.00) Weld CO Stephen Datz, et ux 08-11-2000 T5N, R67W. Sec. 2: SW/4 - Except 3.94 tract Terry Datz 0S-11-2000 280346S T5N, R67W. Sec. 2: SW/4 - Except 3.94 tract Daniel Rudolph, et ux 8-11-2000 T5N, R67W. Sec. 2: SW/4 - Except 3.94 tract James L. Rudolph 08-11-2000 T5N, R67W. Sec. 2: SW/4 - Except 3.94 tract William F. Rudolph, ct ux 08-11-2000 T5N, R67W, Sec. 2: SW/4 - Except 3.94 tract Connie Hatton, et vir 02-26-2002 306736S T5N, R67W, Sec. 2: Tract in the SW/4 Weld County. Colorado 12-18-2000 T5N, R67W. Sec. 2: Tract m the SW/4 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR or ASSIGNOR LEASE DATE RECEPTION NO. BOOK NO. LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE # API# Rudolph #2-33 Shur-Vicw. LP 10-03-2002 T5N,R67W,Sec2: SW/4(W/2) Lot I (75.29), Lot 2 (80.00) Weld CO Stephen Datz. et ux 08-11-2000 2S03470 T5N, R67W, Sec 2: SW/4 - Except 3.94 tract Terry Datz 08-11-2000 T5N. R67W, Sec. 2: SW/4 - Except 3.94 tract Daniel Rudolph, et ux 8-l1-2000 T5N. R67W, Sec. 2: SW/4 - Except 3.94 tract James L. Rudolph 08-11-2000 T5K. R67W. Sec. 2: SW/4 - Except 3.94 tract William F. Rudolph, et ux 08-11-2000 T5N, R67W. Sec. 2: SW/4 - Except 3.94 tract Connie Hatton, et vir 02-26-2002 T5N, R67W, Sec. 2: Tract in the SW/4 Weld County, Colorado 12-18-2000 T5N, R67W, Sec. 2: Tract in the SW/4 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR or ASSIGNOR LEASE DATE RECEPTION NO. BOOK NO. LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASES API# Johnson #2-22 Shur View LP 10/03/2002 T5N, R67W Sec. 2: NW/4NW/4 Weld CO Deborah J. Mitchell, as Trustee of the Eleanor I. Johnson Rev. Trust 08/23/2000 U.S. Bank N.A. as Trustee of the Laurene Berger Irrevocable Trust under Agreement FBO Laurene B.Brooks and Susan B. Seridan, and Caroline B. Rickenbaugh 10/13/2000 28034S1 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OP WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State Peterson 11-16 State of Colorado 06-18-1980 T5N, R63W Sec 16: NW4NW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Slate Peterson 42-16 State of Colorado 06-18-1980 T5N, R63W Sec. 16: SE4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OP WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State Peterson 33-16 State of Colorado 09-25-1989 T5N, R63W Sec. 16: NW4SE4 Weld Colorado 0.4S125 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State Peterson 44-16 State of Colorado 09-25-1989 T5N, R63W Sec l6: SE4SE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-A LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State 11-4 State of Colorado 06-01-1981 2153523/ 1207 T5N, R63W Sec. 4: NW4NW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2003-ALIMITEDPARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. State 12-4 State of Colorado 06-01-1981 2153523 /1207 T5N, R63W Sec. 4: SWNW Weld Colorado
